1             `

2

3

4

5

6

7

8                        UNITED STATES DISTRICT COURT

9                       EASTERN DISTRICT OF CALIFORNIA

10                               ----oo0oo----

11

12   LIONEL HARPER and DANIEL             No. 2:19-cv-00902 WBS DMC
     SINCLAIR, individually and on
13   behalf of all others similarly
     situated and all aggrieved
14   employees,                           ORDER RE: PLAINTIFFS’ MOTION
                                          TO MODIFY THE SCHEDULING
15                 Plaintiffs,            ORDER AND FOR LEAVE TO FILE A
                                          SECOND AMENDED COMPLAINT
16       v.

17   CHARTER COMMUNICATIONS, LLC,

18                 Defendant.

19

20
21                               ----oo0oo----
22            Plaintiffs Lionel Harper and Daniel Sinclair brought
23   this putative class action against their former employer, Charter
24   Communications, alleging various violations of the California
25   Labor Code.   Among other things, plaintiffs allege that Charter
26   misclassified them and other California employees as “outside
27   salespersons,” failed to pay them overtime wages, failed to
28
                                      1
1    provide meal periods or rest breaks (or premium wages in lieu

2    thereof), and provided inaccurate wage statements.     (See

3    generally First Amended Complaint (“FAC”) (Docket No. 45).)

4    Plaintiffs now move to modify the scheduling order and for leave

5    to amend their complaint.    (Mot. for Leave to Amend (Docket No.

6    121).)

7    I.   Factual Background

8             Charter is a broadband connectivity company and cable

9    operator serving business and residential customers under the

10   Spectrum brand, among others.     Harper and Sinclair worked as

11   small/medium sized business Account Executives (“AEs”) at

12   Charter’s Redding, California location.    Charter classifies AEs

13   as “exempt” employees.

14            Plaintiffs claim that Charter erroneously classified

15   them as exempt employees by mistakenly classifying them as

16   “outside salespersons.”     See Cal. Code Regs. tit. 8, § 11070.

17   Under California law, “outside salespersons” are exempt from

18   overtime, minimum wage, meal period, and rest period

19   requirements.    See Cal. Lab. Code § 1171.   Importantly, under

20   California case law, employees are only subject to the outside
21   salesperson exception if their employer actually had an

22   expectation that they spend more than half their time outside the

23   office engaged in sales activities, and if that expectation was

24   reasonable.     See Ramirez v. Yosemite Water Co., 20 Cal. 4th 785,

25   790 (Cal. 1999).    Plaintiffs’ claim is essentially that Charter

26   did not have an expectation that they spend 50% of their time
27   outside of the office both during and after their training weeks,

28   and even if it did, that expectation was unreasonable given the
                                        2
1    number of tasks Charter expected them to complete that required

2    them to be in the office.     (See generally FAC.)

3               Plaintiffs’ claims of failure to pay overtime wages,

4    failure to provide meal periods or rest breaks (or premium wages

5    in lieu thereof), and failure to provide accurate wage statements

6    are derivative of their misclassification claim.      Because Charter

7    misclassified them, plaintiffs contend, Charter necessarily

8    failed to pay them overtime and failed to provide necessary rest

9    and meal breaks.    (See generally FAC.)    Plaintiffs further claim

10   that Charter failed to pay them commission wages to which they

11   were entitled, and provided them with inaccurate and misleading

12   wage statements.1   (Id.)

13              Plaintiffs seek to represent two classes of Charter

14   employees: all California employees who were classified as exempt

15   outside salespersons, and all persons employed by Charter in

16   California who were paid commission wages.     (See FAC ¶ 12.)

17   II.   Procedural Background

18              Plaintiff Harper filed his initial complaint in Shasta

19   County Superior Court on May 3, 2019.      Charter removed the case

20   to this court on May 17, 2019.    (Docket No. 1.)    Harper sought
21   leave to amend his complaint and add another named plaintiff,

22   Daniel Sinclair, on October 30, 2019.      The court granted Harper’s

23   request on December 13, 2019.    (See FAC (Docket No. 45).)

24              The court issued a pretrial scheduling order on October

25   9, 2019.   (Docket No. 34.)   The parties amended the scheduling

26         1   Plaintiffs also claim that Charter failed to pay them
27   all wages owed upon termination, failed to provide them with
     employment records, and violated the California UCL and PAGA.
28   (See generally FAC.)
                                     3
1    order via stipulation on six occasions: on January 29, May 4,

2    June 25, September 17, and December 11, 2020, and again on

3    January 29, 2021.    (Docket Nos. 49, 59, 69, 82, 91, 102.)     On

4    December 18, 2020, Charter filed a motion for summary judgment.

5    The court denied most of Charter’s motion on February 16, 2021,

6    holding that triable issues of fact existed as to the majority of

7    plaintiffs’ claims, including whether plaintiffs were

8    misclassified as “outside salespersons.”

9             On April 4, 2021, pursuant to the deadline specified in

10   the court’s operative pretrial scheduling order (Docket No. 104),

11   plaintiffs filed a motion for class certification, set for

12   hearing on June 1, 2021.    (See Motion for Class Certification

13   (Docket No. 115).)    This motion included declarations by three

14   “Direct Sales Reps” (“DSRs”) who worked for Charter’s Irwindale,

15   Bakersfield, and Anaheim locations--Hassan Turner, Luiz Vazquez,

16   and Pedro Abascal.     After receiving the motion, Charter requested

17   plaintiffs provide available dates for Charter to depose the

18   three DSRs.   (Decl. of Jamin Soderstrom (“Soderstrom Decl.”) ¶ 9

19   (Docket No. 121-1).)    The parties agreed that the depositions of

20   the DSRs would go forward on April 22 and 27, 2021.     (Id.)
21            On April 16, 2021, plaintiffs filed the instant motion

22   to modify the scheduling order and for leave to file a Second

23   Amended Complaint. (See Mot. for Leave to Amend.)     Plaintiffs’

24   motion makes a number of changes to the complaint’s factual

25   allegations, amends the class and subclass definitions, and seeks

26   to add Turner, Vazquez, and Abascal as named plaintiffs.      (See
27   generally id.)   Plaintiffs emphasize that, though their proposed

28   Second Amended Complaint adds three named plaintiffs, it does not
                                        4
1    materially expand or change the scope of the operative

2    complaint’s claims and allegations, as the putative class in the

3    operative complaint already includes all California Charter

4    employees classified as exempt outside salespersons (not just

5    AEs).   The proposed complaint adds additional allegations

6    regarding the plaintiffs’ required tasks which indicate why they

7    were misclassified as outside salespersons.     (See Proposed Second

8    Amended Complaint (“SAC”) (Docket No. 121-2).)     Evidence of most,

9    if not all, of these tasks was collected in discovery and

10   discussed in the parties’ briefs regarding Charter’s motion for

11   summary judgment.     (See Docket Nos. 93, 98, 103.)   The Proposed

12   Second Amended Complaint also offers two additional theories of

13   liability for plaintiffs’ claim that Charter’s commission wage

14   statements were defective, makes a number of changes to

15   plaintiffs’ proposed subclasses, and focuses the outside

16   salesperson class allegations on the employees’ training weeks.

17   (See Proposed SAC.)

18              Three days after plaintiffs filed their motion, Charter

19   applied ex parte to stay the court’s consideration of plaintiffs’

20   motion for class certification until this motion has been
21   decided.   (Docket No. 123.)    The court granted Charter’s ex parte

22   application, ordering that the hearing date for plaintiffs’

23   motion for class certification be vacated until the court rules

24   on the instant motion.     (Docket No. 127.)

25   III. Discussion

26              Once the district court has filed a pretrial scheduling
27   order pursuant to Federal Rule of Civil Procedure 16, which

28   establishes a timetable for amending pleadings, that rule’s
                                        5
1    standards control the court’s analysis of whether leave to amend

2    a pleading should be granted.    See Johnson v. Mammoth

3    Recreations, Inc., 975 F.2d 604, 607–08 (9th Cir. 1992).       “A

4    schedule may be modified only for good cause and with the judge’s

5    consent.”    Fed. R. Civ. P. 16(b)(4).   Unlike Rule 15(a)’s liberal

6    amendment policy which focuses on the bad faith of the party

7    seeking to interpose an amendment and the prejudice to the

8    opposing party, Rule 16(b)’s good cause standard primarily

9    considers the diligence of the party seeking the amendment.         See

10   Johnson, 975 F.2d at 609.    If that party was not diligent, the

11   inquiry should end.    See id.

12               Plaintiffs argue that good cause exists to amend their

13   complaint because they did not obtain evidence needed to confirm

14   their allegations, as well as the legal and factual basis to join

15   new employees who held different positions (such as DSRs), until

16   recently.    Plaintiffs represent that they needed to obtain

17   additional evidence concerning Charter’s classification of other

18   positions (including DSRs), training courses, commission

19   agreements, wage statements, and applicable arbitration

20   agreements in order to anticipate the arguments Charter would
21   likely make in opposition to their motion for class

22   certification.    (See Soderstrom Decl. ¶ 5.)   Because of a long-

23   running series of discovery disputes between the parties, which

24   led to plaintiffs filing five motions to compel (Docket Nos. 47,

25   57, 62, 78, 117) and one motion for sanctions (Docket No. 100),

26   plaintiffs represent that they were unable to obtain documents
27   from Charter related to positions other than Harper and Sinclair

28   until the early part of 2021, and that plaintiffs were unable to
                                       6
1    schedule depositions of Charter employees who could testify as to

2    Charter’s classification of other positions, training, commission

3    agreements, and wage statements until March 2021.     (See

4    Soderstrom Decl. ¶¶ 6-9.)

5             Despite Charter’s prior representations that it did not

6    possess any relevant documents, Charter finally produced (in

7    response to an order by the magistrate judge) documents

8    pertaining to its training materials and arbitration agreements

9    with other employees, such as DSRs, in February 2021.     (Id.;

10   Supplemental Decl. of Jamin Soderstrom (“Soderstrom Supp. Decl.”)

11   ¶ 5 (Docket No. 139-1).)    Plaintiffs also obtained declarations

12   from four DSRs in early April 2021 which supported plaintiffs’

13   allegations that DSRs were also subject to the same

14   classification, training, and commission-related practices as AEs

15   and “several other positions.”    (See Soderstrom Decl. ¶¶ 6-9.)

16   Plaintiffs contend that, because they filed their motion for

17   leave to amend shortly thereafter, on April 16, 2021, they acted

18   with sufficient diligence under Rule 16.

19            In response, Charter points out that plaintiff’s

20   counsel has represented one of the proposed new named plaintiffs,
21   Hassan Turner, since at least April 8, 2020, when counsel

22   requested Turner’s employment records from Charter.    As for the

23   other proposed plaintiffs, Vazquez and Abascal, Charter argues

24   that plaintiffs have known of their identities since at least

25   December 2020, and their failure to move for leave to amend the

26   complaint to add them as plaintiffs until April 2021, two weeks
27   after filing a motion for class certification and after Charter

28   had requested to depose the proposed named plaintiffs,
                                       7
1    demonstrates a lack of diligence.

2             While Charter correctly suggests that plaintiffs should

3    have moved to amend their complaint before moving to certify the

4    class, the court has already delayed consideration of plaintiffs’

5    motion for class certification until this motion is resolved.

6    Plaintiffs also point out that, had they moved to amend their

7    complaint prior to the resolution of Charter’s motion for summary

8    judgment (filed in December 2020, and decided on February 16,

9    2021), they would have been subject to a higher standard under

10   Ninth Circuit law.   See PowerAgent Inc. v. U.S. Dist. Ct., 210

11   F.3d 385 (9th Cir. 2000) (courts “may require a showing of

12   substantial and convincing evidence supporting the proposed

13   amendment before allowing leave to amend [while a motion for

14   summary judgment is pending], because a court may be concerned

15   that a plaintiff may simply be maneuvering to stave off

16   termination of the lawsuit”).

17            According to plaintiffs’ counsel, though he requested

18   Turner’s employment records in April 2020, Turner did not want to

19   join a publicly filed class action as a named plaintiff at that

20   time, and did not agree to serve as a class representative until
21   April 2021.   (Soderstrom Supp. Decl. ¶ 8.)   Because plaintiffs

22   have only recently obtained documentary and testimonial evidence

23   related to other positions at Charter, including DSRS, and

24   represent that counsel was only recently able to obtain

25   supporting declarations and agreement from the three proposed

26   plaintiffs to represent them as class representatives, the court
27   finds that plaintiffs have provided sufficient evidence of their

28   diligence to satisfy Rule 16’s good cause standard.    See Johnson,
                                      8
1    975 F.2d at 609.

2              Charter next argues that plaintiffs cannot show that

3    there is good cause to amend the complaint because their proposed

4    amendments are unnecessary.    Specifically, Charter argues that

5    (1) amendments to allegations that are merely meant to “clarify”

6    or “update” existing claims, without adding new substantive

7    claims, are unnecessary, (2) amendments to the class definitions

8    are unnecessary because the court will determine the proper class

9    definition when evaluating plaintiffs’ motion for class

10   certification, and (3) that there is no need to add three

11   additional class representatives when the two existing class

12   representatives would suffice.

13             In similar situations where a plaintiff’s proposed

14   amendments would not add any additional claims against a

15   defendant, but rather merely set forth additional evidence of

16   existing claims, some courts have held that good cause to amend

17   does not exist under Rule 16 because such amendments are

18   “unnecessary.”2    See, e.g., In re Rocket Fuel Inc. Securities

19   Litigation, No. 14-cv-03998-PJH, 2017 WL 344983, *3 (N.D. Cal.

20   Jan. 24, 2017).    Here, plaintiffs do not explain why or how the
21   proposed amendments to their factual allegations would materially

22   advance their case, besides stating that they have an obligation

23
          2    Other courts have considered the necessity of proposed
24   amendments under Rule 15’s “futility” factor. See, e.g.,
     Allergan, Inc. v. Athena Cosms., Inc., No. SACV 07-1316 JVS, 2012
25   WL 12898000, at *2 (C.D. Cal. Dec. 5, 2012). Regardless of which
26   Rule the court considers necessity under, because both Rules 15
     and 16 must be satisfied to grant leave to amend, a showing that
27   an amendment is unnecessary would be sufficient to deny leave to
     amend. See, e.g., In re Rocket Fuel, 2017 WL 344983, at *3;
28   Allergan, 2012 WL 12898000, at *2.
                                     9
1    to re-evaluate their pleadings in light of prior court orders

2    that have been issued since their complaint was last amended (the

3    court has not ordered plaintiffs to amend or alter their

4    complaint in any way).     (See Pls.’ Reply at 13 (Docket No. 139).)

5    Nor do plaintiffs explain why their proposed amendments to their

6    class definitions are necessary.       However, for its part, Charter

7    does not explain what harm there would be in allowing plaintiffs

8    to amend their class definitions, when the question will

9    ultimately be evaluated at the class certification stage anyway.

10            As for the addition of the three proposed plaintiffs,

11   Charter points to a statement from plaintiffs’ motion in which

12   they seemingly admit that they “do not need to substitute class

13   representatives in order for the court to certify their proposed

14   classes and subclasses.”    (See Mot. for Leave to Amend at 12

15   (emphasis in original).)    Plaintiffs clarify in their reply,

16   however, that evidence provided by Charter in February 2021

17   showing certain differences in Charter’s training materials and

18   wage statements for AEs and DSRs has revealed a “potential” need

19   to add DSRs as class representatives.       (See Soderstrom Supp.

20   Decl. ¶ 6.)   Plaintiffs’ counsel also noted at oral argument that
21   the proposed DSR plaintiffs may be more typical representatives

22   of certain members of the putative class because they were

23   purportedly subject to different arbitration agreements than

24   Harper and Sinclair.

25            While Charter does not contend that Sinclair was

26   subject to any arbitration agreements, and, as the court has
27   previously held, Harper’s claims in this matter were governed by

28   the JAMS arbitration agreement (Docket No. 24), Charter contends
                                       10
1    that the proposed plaintiffs were subject to the “Solutions

2    Channel” arbitration agreement.    (See Charter’s Opp’n at 11, 23

3    (Docket No. 138).)     Therefore, although plaintiffs believe that

4    they are adequate and typical class representatives, they contend

5    that adding three additional DSR class representatives would

6    allow them to prospectively address arguments Charter is likely

7    to raise in opposition to their class certification motion,

8    including that Harper and Sinclair are not adequate or typical

9    representatives of putative class members who were subject to the

10   Solutions Channel arbitration agreement.     See Morgan v. Laborers

11   Pension Trust Fund for N. Cal., 81 F.R.D. 669, 673 (N.D. Cal.

12   1979) (granting leave to amend to add additional class

13   representatives “to provide the court with both a broader and a

14   more representative sample of factual situations relating to the

15   class allegations”).

16            The court agrees with plaintiffs that adding the three

17   proposed plaintiffs would seem to advance their case by allowing

18   the court to evaluate whether the three proposed plaintiffs are

19   adequate and typical representatives of the class.     These

20   amendments are therefore not “unnecessary,” see In re Rocket Fuel
21   Inc. Securities Litigation, 2017 WL 344983, at *3, and good cause

22   exists to amend the complaint by adding the three proposed named

23   plaintiffs.   Because Charter has not shown that plaintiffs’ other

24   proposed amendments would prejudice it, the court will also

25   permit plaintiffs to amend the complaint’s factual allegations

26   and class definitions.     See Johnson, 975 F.2d at 609 (“the
27   existence or degree of prejudice to the party opposing the

28   modification [to the scheduling order] might supply additional
                                       11
1    reasons to deny a motion”).

2               For the same reasons, discussed above, that the court

3    finds good cause to allow the proposed amendments under Rule 16,

4    the court also finds that the liberal standards set forth in

5    Ahlmeyer v. Nevada System of Higher Education, 555 F.3d 1051,

6    1055 n.3 (9th Cir. 2009), support granting leave to amend under

7    Rule 15.

8               IT IS THEREFORE ORDERED that plaintiffs’ motion to

9    modify the scheduling order and for leave to file a Second

10   Amended Complaint (Docket No. 121) be, and the same hereby is,

11   GRANTED.   Plaintiffs are directed to file the Proposed Second

12   Amended Complaint attached to their motion (Docket No. 121-2)

13   within five days of the issuance of this Order.

14              IT IS FURTHER ORDERED THAT plaintiffs withdraw their

15   motion for class certification (Docket No. 115) and file a new

16   motion which reflects the addition of Hassan Turner, Luis

17   Vazquez, and Pedro Abascal as named plaintiffs and class

18   representatives on or before July 12, 2021.    If the parties wish

19   to stipulate to a briefing schedule and/or hearing date for

20   plaintiffs’ motion for class certification, as well as further
21   modifications to the court’s Status (Pretrial Scheduling) Order

22   (see Docket Nos. 34, 104), they may submit a stipulation for the

23   court’s approval on or before June 28, 2021.

24   Dated:   June 3, 2021

25

26
27

28
                                     12
